Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"The following several questions under the Federal Constitution were presented and necessarily passed upon by this court. The claimants-appellants respondents contended that chapter 594 of the Laws of 1939 of the State of New York, effective July 1, 1939, (1) impairs the obligation of contracts and thus violates article 1, section 10, of the Constitution of the United States; (2) that said statute impairs the vested property rights of each of the claimants and deprives each of them of just compensation both in violation of the Due Process Clause of the Fourteenth Amendment of the United States Constitution; (3) that said statute deprives the claimants of the equal protection of the laws in violation of the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution.
"This court held that said chapter 594 of the Laws of 1939 in so far as it has been held applicable to this proceeding does not violate either (1) the provisions of article 1, section 10, of the Constitution of the United States; (2) that clause of the Fourteenth Amendment of the Constitution of the United States which provides that no State shall deprive any person of life, liberty or property without due process of law, or (3) that clause of the Fourteenth Amendment of the Constitution of the United States which provides that no State shall deprive any person of the Equal Protection of the laws." (See 284 N.Y. 48.) *Page 702